Title: Thomas Jefferson to Paul Hamilton, 21 December 1812
From: Jefferson, Thomas
To: Hamilton, Paul


          Dear Sir Monticello Dec. 21. 12. 
          With mr Thompson the bearer hereof I am entirely unacquainted personally, but am very intimately so with mr Fry, the writer of the inclosed letter, a man of extreme worth & too conscientious to recommend any person whose merit is not unquestionable. in asking faith to his testimony I do all which I can do justifiably to myself, and which my respect for you will permit. and indeed I owe many apologies to you for the frequency of these applications which it is often impossible for me to decline. I must throw myself on your indulgence & your knolege of the difficulty of avoiding these compliances, & pray you to accept the assurance of my perfect esteem & consideration.
          
            Th:
            Jefferson
        